NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 04 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

HARLEY Z. KULKIN,                                No. 12-15968

              Plaintiff - Appellee,              D.C. No. 2:09-cv-02261-PMP-
                                                 VCF
  v.

TOWN OF PAHRUMP, an                              MEMORANDUM*
unincorporated town in the State of
Nevada and County of Nye, DBA
Pahrump Fall Festival,
WILLIAM A. KOHBARGER,
individually and in his official capacity as
the Manager of the Town of Pahrump,
COUNTY OF NYE, a political subdivision
of the State of Nevada, DBA Nye County
Sheriff’s Office; CANNON, Deputy
Sheriff, individually, and as an employee
of Nye County Sheriff’s Office,

              Defendants,

  and

HEATH CAMPBELL, individually and in
his official capacity with the Pahrump Fall
Festival;
PAULA GLIDDEN, individually and in
her official capacity with the Pahrump Fall


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Festival,

                Defendants - Appellants.


                     Appeal from the United States District Court
                              for the District of Nevada
                    Philip M. Pro, Senior District Judge, Presiding

                       Argued and Submitted January 16, 2014
                             San Francisco, California

Before: O’SCANNLAIN, GRABER, and NGUYEN, Circuit Judges.

         Heath Campbell and Paula Glidden appeal the district court’s order denying

summary judgment in this 42 U.S.C. § 1983 action brought by Harley Kulkin.

Campbell and Glidden contend that the court erred by denying them qualified

immunity against Kulkin’s equal protection claim and related civil conspiracy

claim.

         Campbell and Glidden allegedly enforced a non-profit documentation policy

against Kulkin, but not against other vendors at the Pahrump Fall Festival. But

Kulkin, unlike the other vendors, registered for a booth on behalf of “self” rather

than on behalf of an organization. And Kulkin concedes that Campbell and

Glidden knew he did not have non-profit status as an individual. He does not

assert that Campbell and Glidden knew of any other vendors who lacked non-profit

status. A reasonable official in their position could have reasonably believed that

                                           2
Kulkin was not similarly situated to the other vendors with respect to the

documentation policy. See Vill. of Willowbrook v. Olech, 528 U.S. 562, 564

(2000) (per curiam). Campbell and Glidden are therefore entitled to qualified

immunity. See Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2085 (2011); see also Tower

v. Glover, 467 U.S. 914, 916, 920–21 (1984) (analyzing qualified immunity against

§ 1983 civil conspiracy claim in the same manner as any other § 1983 claim).

      REVERSED.




                                         3